 STATION TAVERNSheridan&Biggans Corporation,t/a Station'TavernandHoteland Restaurant Employees and Bar-tenders International Union Local274, AFL-CIO. Case 4-CA-1316219 November 1985DECISION AND ORDERBY MEMBERS DENNIS, JOHANSEN, ANDB ARSONOn 22 July 1985 Administrative Law JudgeBurton S. Kolko issued the attached Order. TheRespondent filed exceptions, and theGeneralCounsel filed a brief in response to the Respond-ent's exceptions.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the Order and therecord in light of the exceptions and brief and hasdecided to adopt the judge's Order.ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge and orders that the Respondent, Sheridan &569Biggans Corporation, t/a Station Tavern, Philadel-phia, Pennsylvania, its officers, agents, successors,and assigns, shall take the action set forth in theOrder.ORDERBURTON S. KOLKO, Administrative Law Judge. At theoutset of the hearing in this back `Pay proceeding theGeneral Counsel moved for summary judgment, which Igranted.' (See G.C. Exhs. 5 and 6 and Tr. 28-29.) I alsodirected the General Counsel to advise Respondent, whoappeared pro se, on the procedure for filing timely ex-ceptions to this Order with the Board.Accordingly, IT IS ORDERED that the Respondent,Sheridan & Biggans Corporation, t/a Station Tavern,Philadelphia,Pennsylvania, its officers, agents, succes-sors,and assigns, shall satisfy its obligation to makewhole the discriminatees involved by the payment of netbackpay2 of $840.12 for Patrick Coughlin and $630 forPearseKerr plus accrued interest, computed in themanner set forth inFlorida Steel Corp.,231 NLRB 651(1977), minus any tax withholding required by Federal orstate laws.iI also received G.C. Exhs 1-6 and R Exhs. 1-4, and I denied theGeneral Counsel's motion to strike Respondent's answer.ESee G C. Exh 1(n) and Tr. 6277 NLRB No. 67